 Case 1:20-cv-00213-SB Document 21 Filed 12/10/20 Page 1 of 1 PageID #: 1087




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

 MARK ELFERS, derivatively on behalf
 of ABBVIE, Inc.,

                     Plaintiff,

              v.                                        No. 1:20-cv-00213-SB

 RICHARD A. GONZALEZ, et al.,

                     Defendants, and

 ABBVIE, Inc.,

                     Nominal defendant.


                                         ORDER

   For the reasons given in the accompanying opinion, I order that:

  The defendants’ Motion to Dismiss (D.I. 8) is GRANTED. Elfers’s claims are DIS-
MISSED WITHOUT PREJUDICE.

   If Elfers wishes to file an amended complaint, he must do so within thirty days of this
order.



Dated: December 10, 2020                        _______________________________
                                                UNITED STATES CIRCUIT JUDGE
